Citation Nr: 0835644	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether Department of Veterans Affairs compensation 
benefits were correctly terminated effective December 27, 
2001 due to "fugitive felon" status. 

2.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $10,602.80.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to October 
1952.

This matter comes before the Board of Veterans' Appeals from 
November 2004 and April 2005 decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

The November 2004 decision notified the veteran that his 
compensation benefits were being terminated as of December 
27, 2001 because of receipt of evidence that he was a 
fugitive felon.  The April 2005 decision denied the 
appellant's claim for waiver of recovery of an overpayment of 
VA compensation benefits in the amount of $10,602.80.

In December 2007, the veteran, through his representative 
submitted to the Board a Certificate of Disposition from the 
state and city of New York which indicated that the veteran's 
charge of a "fugitive" was dismissed on December 3, 2007.  
The veteran did not waive initial agency of original 
jurisdiction (AOJ) consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (2007).  Despite that the veteran did not waive 
initial AOJ consideration of this evidence, the Board 
nonetheless finds that remand for such consideration is 
unnecessary and would cause further delay.  For reasons 
explained more fully below, the Board is granting the 
veteran's claim and proceeding with an adjudication on the 
merits at this time would not prejudice the veteran in any 
way.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  On January 17, 1980 a warrant was issued by the New York 
City Police Department for the veteran's arrest.  The basis 
for the warrant was weapon offenses.

2.  On December 27, 2001, the law was changed to prohibit the 
award of VA benefits to fugitive felons.

3.  It is shown that prior to being notified by VA in 
November 2004, the veteran was aware of the felony arrest 
warrant from New York, or otherwise aware that he was being 
sought for prosecution for weapon offenses in New York.

4.  The veteran remained a fugitive felon until the warrant 
was cleared on December 3, 2007.

5.  Compensation benefits for the veteran were prohibited as 
a matter of law effective December 27, 2001 by reason of his 
fugitive felon status.  

6.  There is no indication of fraud, misrepresentation or bad 
faith by the appellant. 

7.  The veteran was at fault in the creation of the 
indebtedness at issue.

8.  The collection of any portion of the debt would 
constitute an undue hardship, would be against equity and 
good conscience.


CONCLUSIONS OF LAW

1.  The appellant is considered a fugitive felon for VA 
compensation purposes and compensation benefits for the 
veteran were prohibited as a matter of law effective December 
27, 2001 by reason of an outstanding fugitive felon warrant.  
38 U.S.C.A. §§ 501, 5103(a), 5103A, 5313B (West 2002 & Supp. 
2007); 38 C.F.R. § 3.665(n) (2007).

2.  Recovery of the overpayment of compensation benefits in 
the amount of $10,602.80 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fugitive Felon Status

Pertinent Law and Regulations

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B.

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1)	Compensation is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon.  
Compensation or DIC is not payable on behalf of a dependent 
of a veteran for any period during which the veteran or the 
dependent is a fugitive felon.

(2)	For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

(3)	For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.

(4)	For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a veteran.

38 C.F.R. § 3.665(n).  (Emphasis added).  

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the SSA and food stamps from the Department of Agriculture.  
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
'was designed to cut off the means of support that allows 
fugitive felons to continue to flee.'  Id.  The SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Analysis

According to information obtained from the New York City 
Police Department issued a warrant against the veteran on 
January 17, 1980.  The offense noted was weapon offenses.  

VA was advised by law enforcement authorities that the 
veteran had been identified as a fugitive felon because he 
was the subject of an outstanding warrant.  In a May 2004 
letter, the RO informed the veteran that the law prohibited 
payment of any benefits to fugitive felons.  The veteran was 
notified that VA had to terminate benefits on either the date 
of the warrant or on the date of the law which prohibited 
such payments, whichever was later.  In this case, the 
veteran's benefits were terminated effective December 27, 
2001, which was the date of the law.

Before the RO took action to terminate the veteran's 
benefits, he was given 60 days to provide evidence that his 
warrant had been cleared.  The RO explained what action would 
be required from the veteran to clear his record and prevent 
the termination of his VA benefits.  The veteran did not 
submit the required documentation that the warrant was 
cleared and his benefits were terminated retroactive to 
December 21, 2001.  

In his November 2004 notice of disagreement, the veteran 
stated that he was not a fugitive felon and that he had gone 
to court and the judge had dismissed all charges against him 
from 1985; however, the veteran did not provide documentation 
of this dismissal.

In a December 2007 statement, the veteran indicated that he 
was arrested in October 1979 and the judge let him go home 
for Thanksgiving but he did not return because he had a 4 
year old and a 5 year old to take care of and was afraid he 
would lose them if he returned to custody.  

The evidence is uncontroverted that a warrant was issued in 
January 1980 and that the veteran met the definition of a 
fugitive felon as of that date until the warrant was 
dismissed in December 2007, including at the time of the 
pertinent change in the law on December 27, 2001.  The 
veteran's December 2007 statement indicates he was arrested 
in 1979 and was allowed to spend time at home for 
Thanksgiving, but did not return to custody because he had 
children at home.  

Regardless of whether the outstanding warrant was dismissed 
in December 2007, it does not alter the fact that the veteran 
was a fugitive felon at the time that the warrant was issued 
in January 1980 and that he remained a fugitive felon until 
his warrant was dismissed in 2007.

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The 
veteran is not entitled to receive payment of disability 
compensation benefits while he was a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.

Waiver of Overpayment

Pertinent Law and Regulations

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2006) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

By decision dated in January 2003, the RO determined that 
waiver of recovery of the debt was not precluded as a result 
of fraud, misrepresentation of bad faith.  As a result, the 
Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of an 
overpayment of compensation benefits is warranted on the 
basis of equity and good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2007).

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side. The phrase equity 
and good conscience means arriving at a fair decision between 
the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965 (2007).

Analysis

Based on a review of the claims file and having considered 
the contentions of the veteran, it is clear that the veteran 
was solely at fault in the creation of the debt because of 
his status as a fugitive felon.  

Since the overpayment at issue resulted solely from the 
veteran's status as a fugitive felon, there is no basis to 
conclude that his actions did not overwhelmingly contribute 
to the creation of the debt.  No fault can be attributed to 
the VA with respect to the creation of the debt.

The veteran timely requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  In a decision dated in 
April 2005, the Committee denied the veteran's request for a 
waiver of the overpayment, finding that, although full 
collection of the debt would seriously impair the ability to 
provide for some of the basic necessities of life, failure to 
require the veteran to make restitution would result in an 
unfair gain to the debtor.

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted should be granted 
under the standard of equity and good conscience.  The 
question for consideration at this point is whether the 
recovery of the overpayment deprives the veteran-debtor of 
basic necessities and thereby results in undue hardship.  38 
C.F.R. § 1.965(a)(3).

In the Financial Status Report (FSR) received in December 
2004, there was shown minimal income and very frugal 
expenses.  The veteran reported $540.00 a month in income and 
$550.00 a month in expenses to include rent/mortgage and 
food.  The veteran has provided credible statements 
indicating that he would have to forego some of the basic 
necessities in the repayment of the $10,602.80 overpayment in 
question.  This demonstrates that the veteran did not and 
does not have surplus liquid assets available that would 
permit him to be able to cover the repayment of his 
indebtedness, even over time.

A realistic projection of the appellant's foreseeable 
financial status is that he would not be able to pay even a 
modest amount per month toward the overpayment indebtedness.  
Normally, debts to VA are paid off within a 5 year (60 month) 
period.  On that basis, the Board finds that even with an 
extraordinary amount of financial conservation, the veteran 
would not be able to repay his overpayment indebtedness over 
any reasonable period of time without imposing undue 
financial hardship.  Even with prudent budgeting, it is 
apparent that collection of the overpayment would deprive him 
of at least some of the basic necessities of life.  The Board 
is cognizant of the veteran's contentions regarding the 
impact of his age and his disabilities on his ability to 
repay the indebtedness.  As such, there is evidence that he 
will be forced to endure a lack of food, clothing, warmth, or 
shelter as a result of the collection of the debt.  Thus, 
there is an indication that recovery of the overpayment would 
cause undue hardship.

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would be unfair to recover the veteran's compensation 
benefits overpayment indebtedness in the amount of 
$10,602.80.  The end result would not be unduly favorable or 
adverse to either the Government or the veteran.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the veteran's request for a waiver 
of his overpayment debt is granted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

In the instant appeal as it pertains to the issue of the 
fugitive felon determination, there is no dispute as to the 
relevant facts and the law is controlling.  Because the law, 
and not the evidence, is dispositive of this claim, the VCAA 
is not applicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002).  Furthermore, the issue here does not arise from the 
receipt of a "substantially complete application" from the 
veteran under 38 U.S.C.A. § 5103(a), but rather, arises by 
action of law under 38 U.S.C.A. § 5313, which requires a 
reduction of benefits for certain fugitive veterans.  Thus, 
the VCAA is not applicable to this appeal, and further 
discussion of compliance with the VCAA is not required.

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).

As for the issue of the $10,602.80 overpayment of 
compensation benefits, given the favorable action taken 
below, no discussion of the VCAA is required.


ORDER

Termination of compensation benefits effective from December 
27, 2001, by reason of the veteran's fugitive felon status 
was proper.

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits, in the calculated amount of $10,602.80 
is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


